DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ remarks and amendments to the claims filed July 11th 2022. Claims 1, 5-8 and 10 are pending, with claims 6-8 and 10 remaining withdrawn as directed to no elected subject matter.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (PGPub US 2007/0077876) in view Saxby (WO 92/06223 A1) and Johnson Matthey Metal Joining (Silver-flo™ & Argo-braze™ Cadmium Filler Metals MSDS, February 2006).
Rogers et al. disclose a ceramic tipped tool comprising a cermet cutting edge brazed to tool body, where the tool body may be steel and the braze may be silver-based (abstract and paragraphs 0017, 0018, 0031, 0039-0041). 
Rodgers et al. do not appear to explicitly limit the composition of the silver brazing material, however Johnson Matthey Metal Joining disclose known available silver based braze materials (Argo-Braze™ Filler Metals).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from known effective commercially available silver based braze materials such as those disclosed within the materials safety data sheet for Argo-braze™, including those compositions having compositions meeting applicants’ presently claimed compositional requirements, including Argo-braze ™ 56 and Argo-braze™ 64. 
Rogers et al. do not appear to explicitly disclose the cermet to comprise a niobium carbide based hard phase present at 70.8 to 76.2 wt. %, a nickel metallic binder and molybdenum from 1 to 6.8 at.%.  However, Rogers et al. disclose that the ceramic cutting element is made from a ceramic material such as a cermet (paragraph 0018), and that the ceramic materials are broad in scope such that a wide variety of ceramic materials would be suitable (paragraph 0039).  Saxby disclose a nickel-based cermet comprising niobium carbide at up to 80 vol. % and molybdenum at up to 20 wt. % (pages 4 and 6), which is useful for hardfacings on a metal core, the cermet balancing the requirements of abrasion resistance, uniform wear, thermal fatigue resistance, strength to resist mechanical forces and toughness (pages 2 and 3).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the cermet disclosed by Saxby as the ceramic material for the cutting element of Rogers et al. where Rogers et al. disclose cermet materials to be suitable, and where Saxby disclose a cermet exhibiting a balance of abrasion resistance, uniform wear, thermal fatigue resistance, strength to resist mechanical forces, and toughness.
With regards to the compositional proportions of the cermet, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form the proportions disclosed by Saxby including those proportions which satisfy the presently claimed requirements.  Saxby discloses, but does not require, the presence of elements such as tungsten, titanium, chromium, and vanadium.  Where these elements are not included the cermet would be free of tungsten carbide, titanium carbide, chromium carbide, vanadium carbide, and zirconium carbide, as required by the present claims.
With regards to the claimed contact angle, one of ordinary skill in the art at the time of the invention would have expected substantially identical materials to have substantially identical properties.  Given that Rodgers et al. as modified by Saxby and Johnson Matthey Metal Joining teach a cermet meeting applicants’ claimed compositional requirements including substantially identical braze compositions, the resulting contact angles for the silver based braze alloy of the prior art would be expected to be substantially identical to applicants and therefore less than 90º as claimed.

Response to Amendment/Arguments
	Applicants’ arguments filed July 11, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that the combination of references relied upon by the examiner fails to teach or suggest a cermet part conforming to the claimed compositional requirements. Applicants cite Saxby as disclosing detailed compositions including Nistelle 21, Stellite 21 and stainless steel particles none of which satisfy the claimed compositional requirements. It is agreed that the specific compositions cited by applicants do not conform to applicants’ claimed requirements, however Saxby more broadly discloses that the cermet composition comprises less than 80 vol. % niobium carbide (page 4), and a nickel-based matrix including up to 20 wt. % molybdenum (page 6). With regards to the niobium carbide content, 80 vol. % overlaps applicants’ claimed range of 70.8 to 76.2 wt. %.  Where the density of niobium carbide is taken to be 7.8 g/cm3 and the density of a nickel-based matrix is approximated at the density of nickel (8.9 g/cm3), 80 vol% niobium carbide is approximated in weight percent as follows:  a 100 cm3 sample would comprise 80 cm3  niobium carbide (or 80 cm3 X 7.8 g/cm3 = 624g), and 20 cm3 matrix material (or 20 cm3 X 8.9 g/cm3 = 178g) for a total weight of 802g.  Based on a 100 cm3 sample weighing 802g, 80 vol.% niobium carbide can be approximated at 624g/802g or 78 wt.%.  A niobium content of less 78 wt.% overlaps applicants’ claimed range of 70.8 to 76.2 wt. %.
Once a prima facie case of obviousness is established based on overlapping ranges applicants can demonstrate non-obvious by demonstrating that the claimed range is critical, generally by a showing of unexpected results (MPEP 2144.5 I).  Applicants’ specification presents data at Table 1 which has not been found to provide sufficient evidence such that one of ordinary skill in the art could conclude that the claimed range of either niobium content or molybdenum result in a cermet exhibiting unexpected results.  Specifically samples B-G result in a contact angle within the claimed range of less than 90 degrees.  Sample A exhibits a contact angle outside the claimed range and comprises a niobium content and molybdenum content outside the lower ends of the claimed ranges.  With regards to the niobium carbide content samples A and G have a niobium content less than the claimed range, however sample A exhibits a contact angle exceeding 90 degrees while sample G exhibits a contact angle within the claimed range.  Given that samples having a niobium carbide content below the claimed range may have a contact angle outside, or within the claimed range, it is not clear that the claimed cermet part unexpectedly exhibits a contact angle of less than 90 degrees as the result of the claimed niobium content.  With regards to the molybdenum content samples A and G exhibit a content outside the claimed range, however sample A has a contact angle outside the claimed range where sample G has a contact angle meeting the claimed requirements.  For these reasons neither the claimed niobium carbide content range, nor the range of molybdenum content, can be attributed to an unexpected result, particularly a contact angle of less than 90 degrees, and therefore the rejections of record are found to be proper and have been maintained.  This action is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784